DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 16, 23-25, 27 and 28 in the reply filed on 6/25/2021 is acknowledged.  The traversal is on the ground(s) that the pending claims were deemed to possess unity of invention during international search and examination and that all the pending claims require a specific sgRNA2.0.  This is not found persuasive because Konerman explicitly teaches using sgRNA2.0 (see pg. 584 col. 2 parag. 3 as well as the species of T1R3, Supplemental Table 3) and while the international search and examination stated the claims possessed unity, the claims have been amended since the international search such that unity no longer exists between claims.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-5, 9-15 and 29-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/25/2021.

Claim Objections
Claims 16, 23-25, 27 and 28 are objected to because of the following informalities:  claims 16, 23-25, 27 and 28 are not grammatically correct. Each claim recites, for example “Claim 1”, however this should be amended with “claim 1”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 23-25, 27 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konermann et al. (ePub 10/12/2014, Nature, Vol. 517, pgs. 583-588).
Regarding claim 1, Konermann et al. teach a method for enhancing the expression of taste related receptor gene (T1R3) using sgRNA2.0.
Specifically, Konermann teaches:
(i) providing a culture of mammalian cells (293T cells) comprising a T1R3 domain (see Fig. 2 and Supplementary Table 6),
(ii) designing an sgRNA being 10 to 30 nucleotides in length (see Supplementary Table 6) targeting regions upstream of the translation start codon (pg. 586 col. 1 parag. 2),
(iii) preparing a vector comprising an expression cassette encompassing at least one CRISPR-dCas9VP64 (pg. 584 and Fig. 1),
(iv) transfecting said culture of mammalian cell with said vector to target the genome of for the presence of the DNA that is complementary to the sgRNA (Methods, col. 1, parag. 1-4),


Regarding claims 23-25, Konermann teaches that the sgRNA 2.0 comprises a targeting sequence on the 5’ end (Extended Data Figure 1) and one or several aptamers (pg. 584 col. 1 and pg. 587 col. 2) and further comprises activator factor p65 (pg. 585 col. 1 and Fig. 2).
Regarding claim 27, Konermann teaches their vector comprises an expression cassette comprising VP64 (pg. 585 col. 2 and Fig. 2).
Regarding claim 28, Konermann teaches that the aptamers are MS2 aptamers (pg. 585 and Fig. 2).
Thus the teachings of Konermann clearly anticipate the invention of claims 1, 23-25, 27 and 28.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konermann et al. (ePub 10/12/2014, Nature, Vol. 517, pgs. 583-588) in view of Hochheimer et al. (3/12/2014, Chemical Senses, Vol. 39, pgs. 359-377).
Regarding claim 1, Konermann et al. teach a method for enhancing the expression of taste related receptor gene (T1R3) using sgRNA2.0.
Specifically, Konermann teaches:
(i) providing a culture of mammalian cells (293T cells) comprising a T1R3 domain (see Fig. 2 and Supplementary Table 6),
(ii) designing an sgRNA being 10 to 30 nucleotides in length (see Supplementary Table 6) targeting regions upstream of the translation start codon (pg. 586 col. 1 parag. 2),
(iii) preparing a vector comprising an expression cassette encompassing at least one CRISPR-dCas9VP64 (pg. 584 and Fig. 1),
(iv) transfecting said culture of mammalian cell with said vector to target the genome of for the presence of the DNA that is complementary to the sgRNA (Methods, col. 1, parag. 1-4),
(v) measuring the transcription enhancement of the sweet receptor mRNA by quantitative RT-PCR  using sgRNA2.0-T1R3 (Methods, col. 1 parag. 4).

	Konermann does not teach:
	(i) that the mammalian cells are primary human taste cells.

	(i) Regarding primary human taste cells, Hochheimer et al. teach the primary human taste cell HTC-8 (see Abstract). Specifically, Hochheimer teaches:

“These results suggest that the described procedures were successful to generate proliferating cell lines from human gustatory epithelium, which are capable of responding to select taste stimuli and therefore provide new means to investigate human gustatory processes” (pg. 361 col. 1 parag 1 last 5 lines).
	
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to substitute the HTC-8 cells of Hochheimer for the 293T cells of Konermann to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a substitution since Hochheimer teaches that their HTC-8 cells are capable of responding to select taste stimuli and therefore provide new means to investigate human gustatory processes. Since Konermann is studying taste receptor expression, using human primary taste receptor cells would be obvious.
	There would have been a reasonable expectation of success that HTC-8 cells of Hochheimer could be substituted for the 293T cells since Konermann demonstrated that a non-taste receptor cell such as 293T could be used to study taste receptor gene expression.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID A MONTANARI/Examiner, Art Unit 1632